Citation Nr: 1213702	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-44 516	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to chemical exposure.  

2.  Entitlement to service connection for anxiety and depression, to include as due to chemical exposure.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral arm disabilities, to include as due to chemical exposure.  

4.  Whether new and material evidence has been received to reopen a claim entitlement to service connection for bilateral leg disabilities, to include as due to chemical exposure.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 RO rating decision that denied service connection for a heart disorder, to include as due to chemical exposure.  The Veteran provided testimony at a personal hearing at the RO in June 2009.  

In June 2010, the Board remanded this appeal to schedule the Veteran for a Board videoconference hearing.  In August 2010, the Veteran testified at a Board videoconference hearing.  In February 2011, the Board remanded this appeal for further development.  

The Board observes that a June 2008 VA treatment report notes that the Veteran reported that he was advised that he needed a medical evaluation as a result of his voluntary participation in research sponsored by the U.S. Army Medical Research Institute of Chemical Defense.  It was noted that the Veteran participated in such research at the Aberdeen Proving Ground in Maryland.  The Veteran stated that during the research, he was administered several doses of the VX nerve agent over a period of time and that he was also treated with antidotes to the VX nerve agent.  He maintained that due to his exposure to the VX nerve agent, he suffered from chronic problems of mood swings; losing his temper easily; insomnia; nervousness; lumps under the skin and all over the body; muscle cramps, muscle weakness, and numbness in the arms; and pain in his low back, hips, legs, knees, and ankles.  The assessment was a positive history of exposure to the nerve agent VX during military service with joint pains, mood swings, numbness, muscle weakness, muscle cramps, insomnia, nervousness, and lipomas.  

The Board observes that a June 2011 RO decision addressed the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for bilateral arm disabilities and for bilateral leg disabilities (listed as cramping of the bilateral arms and legs), both to include as due to chemical exposure.  By this decision, the RO also addressed the issue of entitlement to service connection for anxiety and depression, to include as due to chemical exposure.  In a January 2012 decision, the RO addressed those same issues.  The Board finds that the June 2008 VA treatment report has also raised the issues of entitlement to service connection for a skin disorder (lipomas) and for a low back disability (pain in the low back), both to include as due to chemical exposure.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2011).  As those issues are not before the Board at this time, they are referred to the RO for appropriate action.  

The issue of entitlement to service connection for anxiety and depression, to include as due to chemical exposure; as well as the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral arm disabilities, to include as due to chemical exposure, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral leg disabilities, to include as due to chemical exposure, are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have heart disorder  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in September 2008, a rating decision in November 2008, and a statement of the case in October 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in an August 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has a heart disorder that is related to service, to include as due to chemical exposure.  He specifically maintains that he has a heart disorder as a result of exposure to the VX nerve agent and antidotes to the VX nerve agent during service.  He reports that he suffered a heart attack in 1988 when he was in Japan.  The Veteran has also referred to other possible heart attacks.  

As noted above, the Veteran had active service from February 1961 to September 1963.  The Veteran's service personnel records indicate that he was stationed at the Edgewood Arsenal in Maryland from November 1962 to December 1962.  

A September 2007 statement from Department of the Army, U.S. Army Medical Research Institute of Chemical Defense, indicates that the Veteran's service treatment records show that as a medical research volunteer at what was then the Edgewood Arsenal in Maryland, the Veteran was administered the nerve agent VX and treated with the nerve agent antidotes of Atropine and PAM Chloride.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any heart problems.  Such records do show that the Veteran was seen in June 1961 with a complaint from his unit that he had lethargy and would sleep all the time.  The Veteran reported that he had been that way for at least two years.  The examiner indicated that on examination of the Veteran's chest, there was bradycardia, 40 to 50, with regular sinus rhythm and no murmurs.  The impression was probably no disease.  

A December 1962 treatment entry notes that an agent (VX nerve agent) was applied to the Veteran's left cheek, that he was monitored for a period of time, and that he was then decontaminated with antidotes of Atropine and PAM Chloride.  No specific heart problems were noted during the period.  The August 1963 separation examination report includes notations that the Veteran's heart was normal.  

The first post-service evidence of record of any possible heart problems is in August 1988.  The Veteran was also treated for complaints of chest pain in October 1986.  

An October 1986 treatment report from Portsmouth Hospital indicates that the Veteran was seen with midsternal chest wall pain that occurred at work when crawling through tubes. The diagnosis was musculoskeletal chest pains.  

An October 1986 treatment entry from Portsmouth Naval Medical Clinic notes that the Veteran was seen for a recheck of his chest pain.  The assessment was chest wall discomfort.  

An August 1988 documented phone call report from the U.S. Naval Hospital in Japan reflects that the Veteran reported that he had chest pain on the previous day and current severe chest pain while at a Japanese Hospital.  It was noted that a treadmill test was positive and that the hospital was requesting that he undergo a catheter.  It was noted that the Veteran would be returning soon.  There was a notation that the Veteran needed a catheter as he had unstable angina.  Another August 1988 documented phone call report from the same facility notes that the Veteran had refused the catheter and that he would fly home in six days.  

An August 1988 statement from a medical officer at the U.S. Naval Hospital in Japan notes that the Veteran presented to their clinic with crushing chest pain suggestive of angina in August 1988.  The medical officer indicated that the Veteran was referred to a local Japanese cardiologist who performed a stress text the next day which indicated coronary artery disease.  It was reported that the Veteran was counseled regarding the importance of an expeditious angiography prior to travel to the U.S., but that he preferred traveling to the U.S., on antianginal therapy.  

A September 1988 statement from L. L. Thibodeau, M.D., notes that the Veteran worked in a shipyard and that over the previous two years, he suffered three episodes of sharp anterior chest pain.  Dr. Thibodeau reported that one of the episodes was considered indigestion which occurred a year or so earlier and that another episode prompted the Veteran to seek medical attention at the Portsmouth Hospital.  It was noted that the third episode occurred about two weeks earlier while the Veteran was stationed in Japan working for a shipyard.  Dr. Thibodeau reported that the Veteran decided to seek medical attention and that he went to the Navy Yard's physician who recommended that he go to a Japanese hospital.  Dr. Thibodeau stated that the Veteran reported that a treadmill test was performed the following morning and that it was stopped because it became positive in stage 4 of the Bruce Protocol, which was about 12 METs.  

Dr. Thibodeau maintained that his review of the stress test strips which were sent with the Veteran indicated that he was not as worried about ischemia as they were at the Japanese hospital.  Dr. Thibodeau indicated that his impression was that the Veteran had occasional episodes of retrosternal chest discomfort which were atypical.  Dr. Thibodeau reported that the Veteran had no exertional chest discomfort, even to high levels of exertion, and that he had an equivocal, and by his interpretation probably negative, treadmill response to stage 4 of the Bruce Protocol.  Dr. Thibodeau remarked that he agreed that the Veteran's symptoms were worrisome for the possibility of coronary insufficiency, but that his treadmill response was far from what he would term positive.  He recommended stopping the Veteran's Lopressor twenty-four hours before performing a Thallium treadmill.  Dr. Thibodeau indicated that if the Veteran's Thallium was in the least bit positive, then he felt a catheterization was necessary, but that if it was normal, then it would be extremely unlikely for him to have obstructive coronary disease.  

A September 1988 treatment entry from the Portsmouth Naval Medical Clinic indicates that the Veteran was returning from twenty days of sick leave.  The Veteran reported that he had a heart attack and stated that he presently felt fine.  He indicated that he was diagnosed with a heart attack and given medication when he was in Japan.  The assessment was a possible cardiac problem sustained while on temporary duty in Japan.  

A March 1992 statement from Dr. Thibodeau reflects that the Veteran was seen in January 1992 to evaluate symptoms of chest discomfort.  It was noted that the Veteran had an episode of severe chest pain while in Japan in 1988.  Dr. Thibodeau indicated that, at that time, the Veteran felt his chest pain was the direct result of overwork and stress.  Dr. Thibodeau indicated that upon his return to Maine, the Veteran underwent a cardiac test which was normal and that would tend to back up the Veteran's belief as to overwork and stress.  

An April 1992 treatment report from the Portsmouth Naval Medical Clinic notes that the Veteran was seen for an evaluation and that he reported that he had a heart attack in 1988.  The assessment was a history of coronary vasospasm or possible myocardial infarction, due to stress at work.  

A September 2008 VA echocardiogram report notes that the Veteran was referred for evaluation of possible heart disease.  The impression was concentric left ventricular hypertrophy with preserved left ventricular systolic function, as well as trivial tricuspid regurgitation, which was probably within physiologic parameters.  

A July 2009 VA treatment entry indicates that the Veteran had longstanding complaints about not receiving medical care from VA.  He reported that he attempted to get medical care because of the VX nerve agent that was administered to him when he was eighteen years old.  It was noted that the Veteran believed he had suffered three heart attacks.  The assessment did not refer to any heart problems.  

A September 2008 VA heart examination report reflects that the Veteran's claims file was reviewed.  The examiner reported that it was well established that the Veteran participated in a chemical testing program at the then Edgewood Arsenal in December 1962.  It was noted that the Veteran was administered and exposed to the nerve agent VX and that he received antidotes of Atropine and PAM Chloride.  The examiner reported that the Veteran gave a vague history regarding possible heart disease.  The examiner related that the Veteran indicated that he had at least three episodes of what he considered considerable chest pain and that the first episode occurred in approximately 1975, as best as he could recall.  It was noted that the Veteran did not recall any specifics about his exact treatment at that time.  The examiner maintained that a review of the records showed that in August 1988, while the Veteran was in Japan, he did have an episode of chest pain suggestive of angina.  The examiner reported that an endurance treadmill test at that time was considered positive and that an angiography was recommended, but that the Veteran declined and returned to the U.S. on Diltiazem, aspirin, and Lopressor.  The examiner reported that the consultant back in the U.S. felt that the endurance stress test was rather equivocal and not felt to be clearly positive.  

The examiner stated that, at some point, the Veteran did have another episode of chest pain, but that he did not recall when the episode occurred.  It was noted that the Veteran believed that he had not had any significant severe chest pain episodes since 1988.  The examiner indicated that the Veteran had never had coronary angiography or stent placement, and that he had never undergone coronary artery bypass grafting.  The examiner stated that the Veteran did not recall any further exercise testing.  The examiner reported that, at the current time, based on the Veteran's statements and a review of the available VA treatment records, the Veteran was not on treatment for any specific heart disease or taking any cardiac medications.  

The examiner indicated that in regard to current symptoms, the Veteran stated that he might get slightly dyspneic going up a steep hill.  The examiner stated that, otherwise, the Veteran had no clear-cut exertional chest pain, chest pressure, or significant dyspnea with exertion.  It was noted that the Veteran had no paroxysmal nocturnal dyspnea, orthopnea, peripheral edema, history of hypertension, or history of elevated cholesterol.  The examiner reported that the Veteran described an occasional sharp, picking pain in the left pectoral area, which was not predictable or exertional, and that was not severe and was described as feeling like being struck by a toothpick.  It was noted that there was no radiation of pain to the jaw or arm and no associated symptoms of dyspnea, nausea, diaphoresis, or other symptoms.  The examiner stated that the Veteran indicated that the pain might last anywhere from minutes to an hour and that he was rather vague as to how often it occurred.  The examiner reported that the Veteran tended to minimize his physical activity, but that he stated that he had no problem with walking or going in and out of parking lots.  It was noted that the Veteran had no difficulties with lifting or going upstairs.  

As to a diagnosis, the examiner indicated that the Veteran described three episodes of significant chest pain, but that based on the history and the evidence presented and reviewed at the examination, there was no evidence to suggest the presence of heart disease.  The examiner remarked that, in particular, there was no evidence to suggest the presence of coronary artery disease.  As to the relationship between a heart condition and the nerve agent, the examiner commented that as there was no evidence to suggest the presence of a heart condition, his opinion was that there was no evidence of any heart condition caused by the nerve agent and antidotes administered in 1962.  

An August 2010 VA treatment entry notes, as to a history of present problems, that the Veteran had a myocardial infarction in 1988.  A heart disorder was not diagnosed at that time.  

A March 2011 VA heart examination report notes that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was a rather vague historian and that he had difficulty accurately answering many of the questions posed regarding his medical history and as to why he was being examined.  The examiner stated that the Veteran appeared to be under the impression that he was going to be receiving extensive testing regarding his exposure to the nerve toxin while in service as part of an experiment which was apparently top secret at the time.  It was noted that the Veteran did receive a VA examination in June 2008 which was specific for evaluating health effects of the VX nerve agent exposure and that various symptoms were listed by that examiner, but no comment was made as to the relationship of any of those symptoms to the exposure.  

The examiner reported that there was no additional evidence since the last examination (in September 2009) that would indicate a recent diagnosis of a heart condition or any treatment for current heart or other cardiovascular conditions.  The examiner indicated that at the (August 2010) Board videoconference hearing, the Veteran's representative referred to a electrocardiogram of June 2010 allegedly showing possible left atrial enlargement and sinus bradycardia, but that he had been unable to locate the referenced electrocardiogram in the case file or online.  The examiner reported, as to history, that the Veteran described at least three episodes in 1974, 1984, and 1988, when he had chest pain.  The examiner stated that the Veteran alleged that those episodes were a "heart attack," but that there was no documentation that he ever had an actual myocardial infarction.  It was noted that there were records that showed that in August 1988, while in Japan on Navy yard business, the Veteran had an episode of chest pain that was felt to be suspicious for ischemia.  The examiner indicated that an endurance treadmill test at that time was considered positive by Japanese physicians and that an angiography was recommended, but that the Veteran declined and was seen for follow-up in the U.S.  The examiner stated that the consultant who reviewed the endurance treadmill test did not feel in retrospect that it was a diagnostic test.  The examiner indicated that it was noted, at that time, that the Veteran would get a Thallium test and that if it was positive an angiogram would be performed, but that there was no evidence of positive Thallium testing for ischemia on review of the available records.  

The examiner reported that the Veteran had never had coronary angiography, stent placement, or coronary artery bypass grafting.  It was noted that the Veteran had not had any recent episodes of stress testing.  The examiner indicated that in terms of current symptoms, the Veteran did report episodes of nonexertional chest pain which might come on at any time and last varying amounts of time.  It was noted that the Veteran might get slightly dyspneic going up a hill, but that otherwise, no significant dyspnea with exertion had developed since the last examination.  The examiner indicated that there was no paroxysmal nocturnal dyspnea, orthopnea, edema, or anything suggestive of congestive heart failure.  It was noted that the Veteran was not currently under treatment for hypertension and that there was no history of hyperlipidemia.  The examiner stated that the Veteran did tend to minimize his activity, but that he was basically able to engage in his usual daily activities.  The examiner reported that it was well established that the Veteran participated in a chemical testing program at the Edgewood Arsenal in December 1962.  The examiner stated that the Veteran was administered and exposed to the nerve agent VX and that he received antidotes of Atropine and PAM Chloride.  

As to diagnoses, the examiner indicated that as to the claim of a heart condition secondary to exposure to nerve agent VX, there was no evidence of record to diagnose a current cardiac condition or disability.  The examiner reported that the Veteran had undergone multiple cardiac studies in the past which were nondiagnostic.  The examiner stated that the Veteran did not experience any current symptoms which were typical for cardiovascular disease and that he was not currently receiving any treatment for any cardiovascular disease or condition.  The examiner stated that with regard to an alleged June 2010 electrocardiogram showing left atrial enlargement and sinus bradycardia, such report in and of itself, would not constitute a cardiac condition or diagnosis.  The examiner maintained that sinus bradycardia referred simply to a low pulse rate which might likely be physiologic and left atrial enlargement referred to a non-specific enlargement of the left atrium or upper chamber of the heart which, in and of itself, would not lead to any specific cardiac diagnosis or disability.  

The examiner commented that as the Veteran did not have any current evidence to support a diagnosis of a heart disability, there was therefore no evidence of any heart condition caused by a nerve agent or by the antidotes to nerve agents administered in 1962.  The examiner indicated that there was a notation in the claims file from the VA undersecretary for health information that stated that the available evidence and follow-up studies, in general, did not support significant long-term physical harm amongst objects exposed to acutely toxic amounts of agents, other than Mustard agents and Lewisite.  The examiner stated that, in regard to Mustard agents, there were no conditions listed in the report that would apply to the Veteran.  

The Board finds that the medical evidence fails to show that the Veteran has a heart disorder, to include as due to chemical exposure.  As noted above, two VA examinations have specifically found that the Veteran does not have a current heart disorder.  At the September 2008 VA heart examination, the examiner, after a review of the Veteran's claims file, specifically indicated, as to a diagnosis, that the Veteran described three episodes of significant chest pain, but that based on the history and the evidence presented and reviewed at the examination, there was no evidence to suggest the presence of heart disease.  The examiner remarked that, in particular, there was no evidence to suggest the presence of coronary artery disease.  As to the relationship between a heart condition and the nerve agent, the examiner commented that as there was no evidence to suggest the presence of a heart condition, his opinion was that there was no evidence of any heart condition caused by the nerve agent and antidotes administered in 1962.  

Additionally, the examiner, pursuant to the March 2011 VA heart examination, indicated, after a review of the Veteran's claims file, that as to the claim of a heart condition secondary to exposure to nerve agent VX, there was no evidence of record to diagnose a current cardiac condition or disability.  The examiner reported that the Veteran had undergone multiple cardiac studies in the past which were nondiagnostic.  The examiner stated that the Veteran did not experience any current symptoms which were typical for cardiovascular disease and that he was not currently receiving any treatment for any cardiovascular disease or condition.  The examiner further commented that as the Veteran did not have any current evidence to support a diagnosis of a heart disability, there was therefore no evidence of any heart condition caused by a nerve agent or by the antidotes to nerve agents administered in 1962.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Here, the evidence indicates that the Veteran is not currently diagnosed with a heart disorder, to include as a result of exposure to the VX nerve agent and the antidotes of Atropine and PAM Chloride, , and thus service connection for such disorder is not warranted.  

The Veteran has alleged that his claimed heart disorder, to include as due to a chemical exposure, had its onset in service.  The Board observes that the Veteran is competent to report symptoms that he thought were heart problems during service or after service; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana, see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Here, in light of the competent medical evidence, the Board finds that the Veteran's lay assertions are not competent or sufficient.  Jandreau.

As the preponderance of the evidence is against a finding that the Veteran currently suffers a heart disorder, to include as due to chemical exposure, the claim must be denied.  38 .S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a heart disorder is denied.  


REMAND

In a June 2011 rating decision, the RO determined that new and material evidence had not been received to reopen claims for entitlement to service connection for bilateral arm disabilities and for bilateral leg disabilities (listed as cramping in the bilateral arms and legs), both to include as due to chemical exposure.  By this decision, the RO also denied service connection for anxiety and depression, to include as due to chemical exposure.  In an August 2011 statement, the Veteran's representative expressed disagreement with the denial of those issues.  

The Board observes that the RO has not issued a statement of the case as to the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral arm disabilities, to include as due to chemical exposure; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral leg disabilities, to include as due to chemical exposure, as well as the issue of entitlement to service connection for anxiety and depression, to include as due to chemical exposure.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran a statement of the case as to the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral arm disabilities, to include as due to chemical exposure and whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral leg disabilities, to include as due to chemical exposure, as well as the issue of entitlement to service connection for anxiety and depression, to include as due to chemical exposure, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


